[Cite as Gibbons v. S. Ohio Correctional Facility, 2010-Ohio-1771.]

                                                         Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




WILL GIBBONS

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

             Case No. 2007-09275

Judge Alan C. Travis
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Alan C. Travis to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On December 10, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 4} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-09275                -2-                    JUDGMENT ENTRY




                                  _____________________________________
                                  ALAN C. TRAVIS
                                  Judge
cc:


Christopher P. Conomy               Will Gibbons
Assistant Attorney General          Belmont County Jail
150 East Gay Street, 18th Floor     68137 Hammond Road
Columbus, Ohio 43215-3130           St. Clarisville, Ohio 43950-8755

MR/cmd
Filed April 12, 2010
To S.C. reporter April 21, 2010